WALTER M. ELSWICK, Judge.
The record of this claim was referred to the court of claims by the state road commission in pursuance of section 17 of the court act. The claim is for the sum of $5.00. The state road commission concurs in the payment of the claim, and the attorney general approves its payment. The claim is for damages to the fender and hub caps of claimant’s automobile, caused by state road commission truck to No. 150-74 sliding on snow and striking claimant’s car on February 27, 1941.
After reviewing the record and finding no reason for rejecting payment, in view of the recommendation of the state department involved and the approval of the attorney general, we are of opinion that the award should be made.
We, therefore, award the claimant, L. G. Smith, the sum of five dollars ($5.00.)